Citation Nr: 0718930	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-35 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 4, 1993, 
for the grant of service connection for chondromalacia of the 
right knee with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to August 
1977.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO).


FINDINGS OF FACT

1.  In a March 2002 decision, the Board assigned an effective 
date of August 4, 1993, for the grant of service connection 
for chondromalacia of the right knee with osteoarthritis.  

2.  In seeking an earlier effective date for the grant of 
service connection, the veteran has not alleged clear and 
unmistakable error (CUE) in the March 2002 Board decision.


CONCLUSIONS OF LAW

1.  The March 2002 Board decision that assigned an effective 
date of August 4, 1993 for the grant of service connection 
for chondromalacia of the right knee with osteoarthritis is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).

2.  Because the veteran has not asserted CUE in that March 
2002 Board decision, his claim for an earlier effective date 
for the grant of service connection for chondromalacia of the 
right knee with osteoarthritis must be dismissed.  Rudd v. 
Nicholson, 20 Vet. App. 296, 299-300 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  However, the United States Court of 
Appeals for Veterans Claims (the Court) held that the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (August 
30, 2001).  The Board finds that such is the case as to the 
issue here on appeal.

In a May 1998 rating decision, the RO granted service 
connection for chondromalacia of the right knee with 
osteoarthritis and assigned a 30 percent evaluation, 
effective December 21, 1995.  In a March 2002 decision, the 
Board changed the effective date for the grant of service 
connection to August 4, 1993.  The Board's decision is final.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2006).

The veteran believes he is entitled to an earlier effective 
date for the grant of service connection for the right knee 
disability. 

In the recent case of Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the veteran sought earlier effective dates for 
various benefits, by attempting to overcome final unappealed 
rating determinations dated years earlier.  The Court held 
that there is no basis in VA law for a freestanding earlier 
effective date claim in matters addressed in a final rating 
decision.  The Court held that a final decision of the 
Secretary was subject to revision only on the grounds of CUE, 
or upon the presentation of new and material evidence to 
reopen.  However, because the proper effective date for an 
award based on a claim to reopen can be no earlier than the 
date on which that claim was received, see 38 C.F.R. 
§ 3.400(q), only a request for revision based on CUE could 
result in the assignment of an earlier effective date for the 
appellant's awards.  The Court concluded that there was no 
proper claim, and dismissed the case.  


Applying the holding in Rudd to the facts of this case, the 
Board finds that its March 2002 decision is final and that 
the veteran has not raised the issue of CUE in the March 2002 
Board decision.  Therefore, this claim is not proper, and is 
dismissed.


ORDER

The claim for an effective date earlier than August 4, 1993, 
for the grant of service connection for chondromalacia of the 
right knee with osteoarthritis is dismissed.  



____________________________________________
NANCY R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


